UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7075


BRUCE WAYNE KOENIG,

                Plaintiff - Appellant,

          and

LARRY E. HORTON,

                Plaintiff,

          v.

STATE OF MARYLAND; MARYLAND DIVISION OF CORRECTION; BOBBY
SHEARIN; M. YACENECH; CO II CORRECTIONAL OFFICER GUTILLO,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03911-JFM)


Submitted:   December 18, 2014             Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Wayne Koenig, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bruce    Wayne    Koenig       seeks        to    appeal     the    district

court’s order dismissing without prejudice Koenig’s co-plaintiff

and granting Koenig leave to proceed in forma pauperis.                                  This

court   may    exercise    jurisdiction            only    over        final    orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                The

order Koenig seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                            Accordingly, we

dismiss the appeal for lack of jurisdiction.                            We dispense with

oral    argument      because       the    facts    and        legal    contentions       are

adequately     presented       in    the    materials          before    this    court    and

argument would not aid the decisional process.



                                                                                 DISMISSED




                                             2